DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           PROGRESSIVE EXPRESS INSURANCE COMPANY,
                          Appellant,

                                     v.

          PHILIP C. BELIDOR and LECRYSTAL JADE CLAY,
                            Appellees.

                               No. 4D18-3372

                            [ August 7, 2019 ]

   Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mily Rodriguez Powell, Judge; L.T. Case
No. CACE-18-004832-03.

  Nancy A. Copperthwaite and Marcy Levine Aldrich of Akerman LLP,
Miami, and Tracy T. Segal of Akerman LLP, West Palm Beach, for
appellant.

   Kenneth D. Cooper, Fort Lauderdale, for appellee Philip C. Belidor.

PER CURIAM.

    Affirmed. See R.C. Storage One, Inc. v. Strand Realty, Inc., 714 So. 2d
634, 635 (Fla. 4th DCA 1998) (noting that “[t]he plaintiff’s venue choice is
presumptively correct, and a defendant bears the burden to prove that a
trial in the county in which the action was filed would work a substantial
inconvenience to it, and to witnesses” and affirming a venue determination
where the defendant’s “affidavits failed to disclose any information as to
the necessity, relevance or significance of the evidence to be presented by
these witnesses”).

TAYLOR, CIKLIN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.